UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-6061



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JEFFREY B. KENNEY,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CR-99-233-JFM, CA-01-2012-JFM)


Submitted:   April 25, 2002                    Decided:   May 6, 2002


Before WILLIAMS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jeffrey B. Kenney, Appellant Pro Se. Philip S. Jackson, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jeffrey B. Kenney seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2001). We have reviewed the record and the district court’s opinion

and find no reversible error. Accordingly, we deny Denney’s motion

for a certificate of appealability and dismiss the appeal on the

reasoning of the district court. See United States v. Kenney, Nos.

CR-99-233-JFM; CA-01-2012-JFM (D. Md. Nov. 14, 2001).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                2